THE STATE OF TEXAS
                                         MANDATE
TO THE COUNTY COURT AT LAW NO. 2 OF DALLAS COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 22nd
day of May, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was determined;
and therein our said Court made its order in these words:

 Pletze Brown, Jr. and All Other                            No. 06-14-00105-CV
 Occupants, Appellants
                                                            Trial Court No. CC-14-04645-B
                        v.

 CitiMortgage, Inc., Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Pletze Brown, Jr. and All Other Occupants, pay all
costs of this appeal.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 13th day of August, A.D. 2015.

                                                             DEBRA K. AUTREY, Clerk